Citation Nr: 1223515	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  05-38 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability evaluation for the Veteran's hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, established service connection for hypertension with a noncompensable disability rating effective October 13, 2003.

In December 2008 and March 2011, the Board remanded the Veteran's hypertension claim for additional development.

In a May 2012 written brief, the Veteran's service representative raised the issues of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as secondary to hypertension, and entitlement to service connection for sleep apnea, to include as secondary to PTSD.  Additionally, an application to reopen a previously denied claim for peripheral neuropathy was raised in the May 2012 brief.  However, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this long pending appeal, additional development is needed prior to further disposition of the Veteran's claim of entitlement to a compensable evaluation for service-connected hypertension.

A review of the record reveals that there are outstanding private medical records pertinent to the Veteran's increased initial rating claim.  Specifically, a November 2008 VA treatment note indicates that the Veteran had been receiving treatment for hypertension from a private physician, Dr. Seay.  The note indicates that the Veteran's private physician started him on hypertension medications two years prior.  It also indicates that the Veteran's blood pressure readings were suboptimal, with most systolic readings running in the low 160s.  While VA medical records dated prior to November 2008 do not show systolic blood pressure readings running mostly in the low 160s, it is possible that those blood pressure readings would be reflected in the outstanding private medical records.  While records from Dr. Seay dating into 2003 were previously received, the more recent records should be obtained.  Therefore, the Board finds that remand is necessary to obtain all outstanding private medical records relating to treatment of the Veteran for hypertension.

Additionally, the Board notes that there are VA medical records relating to hypertension in Virtual VA that were obtained subsequent to issuance of the most recent supplemental statement of the case in March 2012, and there is no indication that the Veteran waived RO consideration of the newly submitted evidence.  38 C.F.R. § 20.1304 (2011).  Therefore, that new evidence must be considered on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any records that are not already of record pertaining to treatment for hypertension.  Request that the Veteran provide permission for VA to obtain the medical records of any provider identified by the Veteran, to include records of Dr. Seay and Oakridge Family Clinic dating from 2003.

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named non federal records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and, after reviewing all of the evidence of record including any evidence associated with the Veteran's claims file or Virtual VA subsequent to the March 2012 supplemental statement of the case, re-adjudicate the issue of entitlement to an increased initial rating for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



